  Case 5:19-cr-00228-MLH Document 1 Filed 07/23/19 Page 1 of 2 PageID #: 1



                       UNITED STATES DISTRICT COURT

                      WESTERN DISTRICT OF LOUISIANA

                             SHREVEPORT DIVISION

UNITED STATES OF AMERICA                   *         5:19-cr-00228
                                           *
                                           *         MAGISTRATE JUDGE HORNSBY
VERSUS                                     *
                                           *
WENDELL SCOTT SMITH                        *

                            BILL OF INFORMATION

THE UNITED STATES ATTORNEY CHARGES:

                                  COUNT 1
                              21 U.S.C. § 844(a)
                (Simple Possession of a Controlled Substance)

      On or about January 31, 2019, in the Western District of Louisiana, the

defendant, Wendell Scott Smith, knowingly and intentionally possessed diazepam,

also known as Valium, a Schedule IV controlled substance, all in violation of Title 21,

United States Code, Section 844(a). [21 U.S.C. § 844(a)].

                                  COUNT 2
                              21 U.S.C. § 844(a)
                (Simple Possession of a Controlled Substance)

      On or about January 31, 2019, in the Western District of Louisiana, the

defendant, Wendell Scott Smith, knowingly and intentionally possessed zolpidem,

also known as Ambien, a Schedule IV controlled substance, all in violation of Title

21, United States Code, Section 844(a). [21 U.S.C. § 844(a)].
  Case 5:19-cr-00228-MLH Document 1 Filed 07/23/19 Page 2 of 2 PageID #: 2



                                  COUNT 3
                              21 U.S.C. § 844(a)
                (Simple Possession of a Controlled Substance)

      On or about January 31, 2019, in the Western District of Louisiana, the

defendant, Wendell Scott Smith, knowingly and intentionally possessed

carisoprodol, also known as Soma, a Schedule IV controlled substance, all in violation

of Title 21, United States Code, Section 844(a). [21 U.S.C. § 844(a)].

                                  COUNT 4
                              21 U.S.C. § 844(a)
                (Simple Possession of a Controlled Substance)

      On or about January 31, 2019, in the Western District of Louisiana, the

defendant, Wendell Scott Smith, knowingly and intentionally possessed

pregabalin, also known as Lyrica, a Schedule V controlled substance, all in violation

of Title 21, United States Code, Section 844(a). [21 U.S.C. § 844(a)].

                                               DAVID C. JOSEPH
                                               United States Attorney


                                        By:    __/s/ Brian C. Flanagan          ___
                                               BRIAN C. FLANAGAN, LA Bar #35125
                                               Assistant United States Attorney
                                               300 Fannin Street, Suite 3201
                                               Shreveport, Louisiana 71101
                                               (318) 676-3600
